Citation Nr: 1411867	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer. 

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from April 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at hearing in May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a written statement received in December 2012, prior to the promulgation of a decision on the appeal, the Veteran's representative withdrew the Veteran's appeal with respect to the issue of entitlement to an initial compensable disability rating for erectile dysfunction.

2.  In a written statement received in December 2012, prior to the promulgation of a decision on the appeal, the Veteran's representative withdrew the Veteran's appeal with respect to the issue of entitlement to disability rating in excess of 60 percent for residuals of prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial compensable disability rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the claim of entitlement to disability rating in excess of 60 percent for residuals of prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2013), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a written statement received in December 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA in writing that the Veteran wanted to withdraw his claims for entitlement to an initial compensable disability rating for erectile dysfunction and entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The withdrawn claim of entitlement to an initial compensable disability rating for erectile dysfunction is dismissed.

The withdrawn claim of entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer is dismissed.


REMAND

After review of the record, the Board finds that further development is needed prior to adjudicating the Veteran's claims for entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU due to service-connected disabilities.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At his May 2013 hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA examination.  Specifically, the Veteran stated that his depression and panic attacks have increased in severity and frequency.  The Veteran also testified that due to his worsened PTSD symptoms, his therapist recently increased his medication.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, the Board concludes that new examinations are warranted to determine the current extent and severity of the Veteran's service-connected PTSD and to determine whether his service-connected disabilities render him unable to gain or maintain substantially gainful employment.  

Furthermore, the Board notes that there may be outstanding treatment records pertinent to the Veteran's claims.  The most recent VA treatment records are dated in November 2012.  At his May 2013 hearing, the Veteran testified that in approximately April 2013 his therapist doubled the medication the Veteran takes to manage his PTSD symptoms.  Accordingly, any treatment records from November 2012 to present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all outstanding private treatment records related to his service-connected disabilities.  Thereafter, take appropriate steps to secure any treatment records not currently of record, to include any identified private treatment records and all VA treatment records dated from November 2012 to the present from the VA Medical Center in Columbia, South Carolina and any associated outpatient clinic.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

3.  Thereafter, the Veteran should be scheduled for a VA examination to ascertain and evaluate whether his service-connected disabilities render him unable to gain or maintain substantially gainful employment. 

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities, alone, preclude him from gaining or maintaining substantially gainful employment.  When offering the requested opinion, the examiner should not consider the effects of age or any non-service connected disabilities.  The examiner should report the effects of the Veteran's disabilities on his ability to gain and maintain substantially gainful employment.  

A complete rationale should be given for any opinion provided.

4.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


